Citation Nr: 0121412	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  98-12 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain with secondary paravertebral 
fibromyositis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



REMAND

The veteran served on active duty from September 1979 to July 
1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO decision which denied an increase in 
a 20 percent rating for service-connected lumbosacral strain 
with secondary paravertebral fibromyositis.  In an April 2000 
decision, the Board denied the claim.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  By a September 2000 motion, the VA Secretary 
requested that the Court vacate the Board's decision and 
remand the case for further action.  This motion was granted 
by a January 2001 Court order.  The case was then returned to 
the Board, and in July 2001 the veteran's representative 
submitted additional written argument.


REMAND

The veteran claims that a rating higher than 20 percent 
should be assigned for his service-connected lumbosacral 
strain with secondary paravertebral fibromyositis.  The Board 
notes that the veteran also has a herniated disc in the low 
back which has not been service-connected.

Due to the protracted appeal, there are no recent medical 
records in the claims folder concerning the status of the 
veteran's low back disorder.  The last VA compensation 
examination was in 1997, and the latest treatment records are 
from 1998.  As part of the VA's duty to assist the veteran, 
recent treatment records should be obtained and a current VA 
examination should be provided. See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who examined 
or treatmed him for back problems during 
and since 1998.  The RO should then 
obtain copies of the related medical 
records.

2.  Thereafter, the veteran should 
undergo a VA examination to determine the 
severity of his service-connected low 
back disorder.  The claims folder should 
be provided to and reviewed by the doctor 
in conjunction with this examination.  
The doctor should note the degree of 
limitation of motion, and other signs and 
symptoms, due exclusively to the 
veteran's service-connected lumbosacral 
strain with secondary paravertebral 
fibromyositis, and the doctor should 
assess the extent of any related 
functional loss due to pain on use or 
during flare-ups.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).  The doctor should 
separately describe signs and symptoms of 
a herniated disc of the low back (which 
presently is non-service-connected) and 
should opine as to the etiology and date 
of onset of the herniated disc.

3.  Thereafter, the RO should review the 
claim for an increased rating for a low 
back disorder.  If the claim is denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and give an opportunity to 
respond, before the case is returned to 
the Board.







The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





